t c no united_states tax_court lucielle j offiler a k a lucille offiler petitioner v commissioner of internal revenue respondent docket no filed date on date r mailed to p a final notice- notice_of_intent_to_levy and notice of your right to a hearing as required by sec_6330 i r c the notice pertained to p’s unpaid income_tax liabilities for and sec_6330 i r c requires only one such notice for the tax period for which r is attempting to collect tax under sec_6330 i r c p had days in which to request a hearing before the irs office of appeals p did not request a hearing within days of date had a timely request for hearing been made sec_6330 i r c provides for a hearing and determination by appeals regarding the propriety of the proposed levy sec_6330 i r c permits an appeal of such a determination to this court within days of the date of such determination because p failed to make a timely request for hearing pursuant to sec_6330 i r c r was not required to and did not make a determination within the meaning of sec_6330 i r c - - held pursuant to sec_6330 i r c our jurisdiction is dependent upon the issuance of a determination and the filing of a petition within days of the issuance of such determination because r did not issue a determination to p we must dismiss this case for lack of jurisdiction lucielle j offiler pro_se monica j miller for respondent opinion ruwe judge the petition in this case is based on respondent’s alleged failure to hold a meaningful collection_due_process_hearing as reguired by sec_6330 respondent moved to dismiss for lack of jurisdiction on the grounds that petitioner did not make a timely request for a collection_due_process_hearing by the internal_revenue_service office of appeals appeals and therefore respondent was not required to and did not hold a hearing or issue a notice_of_determination which 1s a prerequisite to our jurisdiction under sec_6330 at the time the petition was filed petitioner resided in kissimmee florida background petitioner seeks relief with respect to her and tax years on date a notice_of_deficiency for ‘unless otherwise indicated section references are to the internal_revenue_code applicable to the years in issue was sent to petitioner’s last_known_address the 90-day period for timely filing a petition with this court regarding this notice_of_deficiency expired on date a notice_of_deficiency for and was mailed to petitioner’s last_known_address on date the 90-day period for timely filing a petition with this court regarding this notice_of_deficiency expired on date petitioner received these notices of deficiency but did not file timely petitions with regard to either notice_of_deficiency as a result respondent assessed the deficiencies determined in those notices on date a final notice-notice of intent to levy and notice of your right to a hearing was sent to petitioner regarding unpaid income taxes for and the notice did not pertain to petitioner’s income_tax and petitioner has no unpaid tax with respect to the notice contained the following pertinent information final notice notice_of_intent_to_levy and notice of your right to a hearing to the extent that the petition in this case could possibly be construed as a petition to the notices of deficiency dated date for the taxable_year and date for the taxable years and the petition is obviously not timely sec_6213 generally allows taxpayer sec_90 days from the date of the notice_of_deficiency in which to file a petition our jurisdiction with respect to a notice_of_deficiency is dependent upon a timely petition see sec_6213 114_tc_176 - please respond immediately your federal tax is still not paid we previously asked you to pay this but we still haven’t received your payment this letter is your notice of our intent to levy under internal_revenue_code irc sec_6331 and your right to receive appeals consideration under sec_6330 we may file a notice_of_federal_tax_lien at any time to protect the government’s interest a lien isa public notice to your creditors that the government has a right to your current_assets including any assets you acquire after we file the lien if you don’t pay the amount you owe make alternative arrangements to pay or request appeals consideration within days from the date of this letter we may take your property or rights to property such as real_estate automobiles business_assets bank accounts wages commissions and other income we’ve enclosed publication with more information publication explaining your right to appeal and form to request a collection_due_process_hearing with appeals petitioner did not request a collection_due_process_hearing with appeals within days of the issuance of the above notice respondent thereafter initiated enforced collection by way of levy in addition to the notice regarding a taxpayer’s right to a collection_due_process_hearing pursuant to sec_6330 respondent also provides form_9423 collection appeal request for taxpayers to make requests for appeals review of collection action under respondent’s collection_appeals_program cap cap is an administrative review program not required by statute see administration internal_revenue_manual cch sec at - - big_number on date petitioner sent a collection appeal reguest form_9423 to respondent regarding her income_tax liabilities for and in an attachment to the form requesting a cap hearing petitioner states that she accepts the offer of a collection_due_process_hearing the only offer of a collection_due_process_hearing by respondent was contained in the notice that respondent mailed to petitioner on date regarding her unpaid and income_tax liabilities in response to petitioner’s collection appeals request of date respondent sent a letter to petitioner dated date which denied the request the denial of the request pertained only to amounts due with respect to petitioner’s income_tax liabilities for and as previously mentioned there is no unpaid liability for this letter was not and did not purport to be a notice_of_determination pursuant to sec_6330 the petition that gives rise to this case was filed on date discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy upon property belonging to the taxpayer in the internal_revenue_service restructuring and reform act of -- - rra publaw_105_206 112_stat_685 congress enacted new sec_6320 pertaining to liens and pertaining to levies to provide what have been described as due process protections for taxpayers in tax collection matters sec_6330 generally provides that the commissioner cannot proceed with the collection_of_taxes by way of a levy ona taxpayer's property until the taxpayer has been given notice of and the opportunity for an administrative review of the matter in the form of an appeals_office due process hearing and if dissatisfied with judicial review of the administrative determination in pertinent part sec_6330 provides sec a requirement of notice before levy -- in general --no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of their right to a hearing under this section before such levy is made such notice shall be required only once for the taxable_period to which the unpaid tax specified in paragraph a relates time and method for notice ---the notice required under paragraph shall be-- a given in person b left at the dwelling or usual place of there is nothing in the record to indicate that respondent issued a notice regarding the filing of a lien or that any determination was ever made with respect to matters covered by sec_6320 the date notice is a notice_of_intent_to_levy which is governed by sec_6330 while these provisions have been described in terms of due process they are legislative enactments - j- business of such person or c sent by certified or registered mail return receipt requested to such person’s last_known_address not less than days before the day of the first levy with respect to the amount of the unpaid tax for the taxable_period information included with notice --the notice required under paragraph shall include in simple and nontechnical terms-- a the amount of unpaid tax b the right of the person to request a hearing during the 30-day period under paragraph and c the proposed action by the secretary and the rights of the person with respect to such action including a brief statement which sets forth-- the provisions of this title relating to levy and sale of property the procedures applicable to the levy and sale of property under this title the administrative appeals available to the taxpayer with respect to such levy and sale and the procedures relating to such appeals iv the alternatives available to taxpayers which could prevent levy on property including installment agreements under sec_6159 and v the provisions of this title and procedures relating to redemption of property and release of liens on property ob right to fair hearing --- in general --ilf the person requests a hearing under subsection a b such hearing shall be held by the internal_revenue_service office of appeals one hearing per period --a person shall be entitled to only one hearing under this section with respect to the taxable_period to which the unpaid tax specified in subsection a a relates impartial officer --the hearing under this subsection shall be conducted by an officer_or_employee who has had no prior involvement with respect to the unpaid tax specified in subsection a a before the first hearing under this section or sec_6320 a taxpayer may waive the requirement of this paragraph emphasis added sec_6330 specifies the matters to be considered at the hearing and in the determination by the appeals officer sec_6330 provides c matters considered at hearing --in the case of any hearing conducted under this section-- requirement of investigation ---the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing --- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- appropriate spousal defenses challenges to the appropriateness of collection actions and i111 offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise continued - sec_6330 applies to collection actions initiated more than days after date date and thereafter see rra sec_3401 112_stat_750 sec_6330 entitles a taxpayer to only one notice for a specific tax_liability due for a taxable_period sec_6330 and b restricts a taxpayer’s statutory right to request a collection_due_process_hearing before the office of appeals to the 30-day period following the date of the notice see also sec_301_6330-1t b and c temporary proced admin regs fed reg date on date petitioner was notified in writing of her right to request a collection due continued b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability basis for the determination ---the determination by an appeals officer under this subsection shall take into consideration-- a the verification presented under paragraph b the issues raised under paragraph and c whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary - process hearing before appeals under sec_6330 the notice specified that petitioner had days from the date notice to request a hearing petitioner made no request for a hearing within days of the date notice because no sec_6330 hearing was requested appeals made no determination pursuant to sec_6330 sec_6330 provides for judicial review of an appeals determination sec_6330 provides d proceeding after hearing --- judicial review of determination ---the person may within days of a determination under this section appeal such determination-- a to the tax_court and the tax_court shall have jurisdiction to hear such matter or b if the tax_court does not have jurisdiction of the underlying tax_liability to a district_court of the united_states if a court determines that the appeal was to an incorrect court a person shall have days after the court determination to file such appeal with the correct court emphasis added the determination by appeals is the focus of any review in this court under sec_6330 and that section specifies that a ‘a taxpayer may file a petition with the tax_court for review of an appeals’ determination where the underlying tax is the type of tax over which the court normally has jurisdiction see 114_tc_171 dismissing petition for review of collection action on the ground that the underlying trust_fund_taxes were not the type of tax over which the court normally has jurisdiction the tax in question in this case is income_tax over which we normally have jurisdiction petition must be filed within days of such a determination the notice_of_determination provided for in sec_6330 is from a jurisdictional perspective the equivalent of a notice_of_deficiency we have held that the absence of a valid notice_of_deficiency is a basis for dismissal for lack of jurisdiction see 112_tc_46 93_tc_22 this court's jurisdiction under sec_6330 is dependent on the issuance of a valid notice_of_determination and a timely petition for review it therefore follows that the absence of an appeals determination under sec_6330 is grounds for dismissal of a petition that purports to be based on sec_6330 because there was no appeals determination for this court to review there is simply no basis for our jurisdiction under sec_6330 we shall therefore dismiss this case for lack of jurisdiction to reflect the foregoing an appropriate order will be entered
